UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6931


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE EDWARD BARNES, a/k/a Big Will,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:08-cr-00064-JPB-RWT-1)


Submitted:   December 16, 2015            Decided:   February 5, 2016


Before KING, SHEDD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Edward Barnes, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Edward Barnes seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b)(2) motion seeking relief

from the court’s prior order denying his 28 U.S.C. § 2255 (2012)

motion * and its order denying his Fed. R. Civ. P. 59(e) motion.

The orders are not appealable unless a circuit justice or judge

issues        a      certificate        of       appealability.          28      U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

       *
       Barnes filed a self-styled motion to excuse the appeal
waiver provision incorporated in his plea agreement that sought
relief under Fed. R. Civ. P. 60(b)(2) from the order denying the
§ 2255 motion.    We construe the motion to excuse as a Rule
60(b)(2) motion. See United States v. Winestock, 340 F.3d 200,
203 (4th Cir. 2003) (noting that it is the “long standing
practice” of this court to classify pro se pleadings from
prisoners like Barnes “according to their contents, without
regard to their captions”).



                                             2
debatable claim of the denial of a constitutional right.                    Slack,
529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Barnes     has   not     made   the   requisite      showing.      Accordingly,

although    we   grant    Barnes’     motion   to    supplement    his    informal

brief, we deny a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented    in    the    materials

before    this   court    and   argument     would   not   aid   the    decisional

process.

                                                                         DISMISSED




                                         3